FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RAFAEL MATEOS SANDOVAL;                  No. 16-16122
SIMEON AVENDANO RUIZ,
individually and as class                   D.C. No.
representatives,                         3:11-cv-05817-
                 Plaintiffs-Appellees,        TEH

                  v.

COUNTY OF SONOMA; SONOMA
COUNTY SHERIFF’S OFFICE; STEVE
FREITAS,
                      Defendants,

                 and

CITY OF SANTA ROSA; SANTA ROSA
POLICE DEPARTMENT; TOM
SCHWEDHELM,
            Defendants-Appellants.
2          SANDOVAL V. CITY OF SANTA ROSA


RAFAEL MATEOS SANDOVAL;                  No. 16-16131
SIMEON AVENDANO RUIZ,
individually and as class                   D.C. No.
representatives,                         3:11-cv-05817-
                 Plaintiffs-Appellees,        TEH

                  v.

COUNTY OF SONOMA; SONOMA
COUNTY SHERIFF’S OFFICE; STEVE
FREITAS,
           Defendants-Appellants,

                 and

CITY OF SANTA ROSA; SANTA ROSA
POLICE DEPARTMENT; TOM
SCHWEDHELM,
                      Defendants.
           SANDOVAL V. CITY OF SANTA ROSA                  3


RAFAEL MATEOS SANDOVAL;                   No. 16-16132
SIMEON AVENDANO RUIZ,
individually and as class                    D.C. No.
representatives,                          3:11-cv-05817-
                 Plaintiffs-Appellants,        TEH

                  v.
                                            OPINION
COUNTY OF SONOMA; SONOMA
COUNTY SHERIFF’S OFFICE; STEVE
FREITAS; CITY OF SANTA ROSA;
SANTA ROSA POLICE DEPARTMENT;
TOM SCHWEDHELM,
              Defendants-Appellees.



      Appeal from the United States District Court
         for the Northern District of California
 Thelton E. Henderson, Senior District Judge, Presiding

       Argued and Submitted September 11, 2018
               San Francisco, California

                Filed December 21, 2018

   Before: J. Clifford Wallace, Johnnie B. Rawlinson,
          and Paul J. Watford, Circuit Judges.

              Opinion by Judge Wallace;
             Concurrence by Judge Watford
4             SANDOVAL V. CITY OF SANTA ROSA

                          SUMMARY *


                           Civil Rights

    The panel affirmed the district court’s summary
judgment and its denial of class certification in an action
brought pursuant to 42 U.S.C. § 1983 and state law by two
plaintiffs whose vehicles were impounded for 30 days
because they had not been issued California driver’s
licenses.

    California Vehicle Code § 14602.6(a)(1) provides that a
peace officer may impound a vehicle for 30 days if the
vehicle’s driver has never been issued a driver’s license.
California authorities interpreted section 14602.6 as
applying to individuals who had never been issued a
California driver’s license. Applying this interpretation, law
enforcement officials impounded plaintiffs’ vehicles for 30-
days even though plaintiffs attempted to have friends with
valid California licenses take possession of the vehicles.

    Citing Brewster v. Beck, 859 F.3d 1194, 1196–97 (9th
Cir. 2017), the panel first noted that 30-day impounds under
section 14602.6 are seizures for Fourth Amendment
purposes and that the only issue in this case was whether the
impounds were reasonable under the Fourth Amendment.
The panel held that although the state’s interest in keeping
unlicensed drivers off the road provided a “community
caretaking” exception to the Fourth Amendment, the
application of the exception turned on the facts and

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            SANDOVAL V. CITY OF SANTA ROSA                 5

circumstances of each case. The panel determined that
defendants had failed to provide any justifications for the
impounds other than general arguments that such impounds
were justified as a deterrence or penalty. The panel rejected
these arguments, at least on the facts of this case, and held
that the district court did not err by granting summary
judgment for plaintiffs on their Fourth Amendment claims.

    The panel affirmed the district court’s summary
judgment for plaintiffs on their claim that the County of
Sonoma and the City of Santa Rosa were liable for money
damages as final policymakers who caused the constitutional
violations. The panel held that the impoundment of
plaintiffs’ vehicles was not caused by state law, but by the
defendants’ policies of impounding vehicles when the driver
had never been issued a California driver’s license.

    The panel affirmed the district court’s denial of class
certification for lack of commonality and typicality. The
panel held that because a 30-day impoundment is only
unconstitutional when it continues in the absence of a
warrant or any exception to the warrant requirement, the
district court correctly concluded that members of the
proposed classes would not be able to establish a Fourth
Amendment violation based solely on the 30-day impounds.
The district court further did not abuse its discretion by
finding the plaintiffs atypical.

    The panel affirmed the district court’s summary
judgment in favor of defendants on the California Bane Act
claim. The panel held that under the circumstances of this
case, it was legally unclear whether the 30-day impounds
were “seizures” at all within the meaning of the Fourth
Amendment until this Court issued a decision in Brewster in
2017. The plaintiffs’ vehicles were impounded in 2011, well
6           SANDOVAL V. CITY OF SANTA ROSA

before this date, and at that point the County and City could
not have had the requisite specific intent to violate the
plaintiffs’ Fourth Amendment rights.

    Concurring, Judge Watford stated that California
Vehicle Code § 14602.6 is constitutionally deficient not
because it runs afoul of the Fourth Amendment, as the Court
held in Brewster, but because the post-seizure hearing it
affords does not comply with the Due Process Clause of the
Fourteenth Amendment.


                        COUNSEL

Timothy T. Coates (argued) and Alison M. Turner, Greines
Martin Stein & Richland LLP, Los Angeles, California;
Robert L. Jackson, Assistant City Attorney, City Attorney’s
Office, Santa Rosa, California; for Defendants-
Appellants/Cross-Appellees City of Santa Rosa, Santa Rosa
Polic Department, and Tom Schwedhelm.

Anne L. Keck (argued), Keck Law Offices, Santa Rosa,
California; Richard W. Osman, Bertrand Fox Elliott Osman
& Wenzel, San Francisco, California; for Defendants-
Appellants/Cross-Appellees County of Sonoma, Sonoma
County Sheriff’s Office, and Steve Freitas.

Donald W. Cook (argued), Los Angeles, California; Alicia
Roman, Law Office of Alicia Roman, Santa Rosa,
California; for Plaintiffs-Appellees/Cross-Appellants.

Morris G. Hill, Senior Deputy; Thomas E. Montgomery,
County Counsel; Office of County Counsel, San Diego,
California; for Amicus Curiae California State Association
of Counties.
            SANDOVAL V. CITY OF SANTA ROSA                  7

                         OPINION

WALLACE, Circuit Judge:

    California state law provides that a peace officer may
impound a vehicle for 30 days if the vehicle’s driver has
never been issued a driver’s license. Relying on this statute,
local authorities in California impounded two vehicles
because their drivers had not been issued California driver’s
licenses. The drivers then sued the municipalities under
42 U.S.C. § 1983 and state civil rights law, contending that
the impounds violated the Fourth Amendment. The district
court granted summary judgment to the defendants on
plaintiffs’ state law claims, denied class certification, and
granted summary judgment to the plaintiffs on their section
1983 claims. The defendants now appeal from the district
court’s summary judgment on the section 1983 claims; the
plaintiffs cross-appeal from the denial of class certification
and summary judgment on the state law claims. We have
jurisdiction under 28 U.S.C. § 1291, and we affirm.

                              I.

   California Vehicle Code § 14602.6(a)(1) provides:

       Whenever a peace officer determines that a
       person was . . . driving a vehicle without ever
       having been issued a driver’s license, the
       peace officer may either immediately arrest
       that person and cause the removal and seizure
       of that vehicle or, if the vehicle is involved in
       a traffic collision, cause the removal and
       seizure of the vehicle without the necessity of
       arresting the person in accordance with [other
       law]. A vehicle so impounded shall be
       impounded for 30 days.
8           SANDOVAL V. CITY OF SANTA ROSA

Drivers whose vehicles are impounded under this section are
entitled to notice and a storage hearing, at which they may
challenge the impoundment. Id. § 14602.6(a)(2). The
storage agency must release the vehicle to the driver if the
seizure was unauthorized. Id. § 14602.6(d)(1)(D).

    Section 14602.6 does not define “driver’s license.”
Following a similar practice of local officials throughout the
state, the Sonoma County Sherriff’s Office interpreted
section 14602.6 as applying to individuals who had never
been issued a California driver’s license. The County
impounded drivers’ vehicles for 30 days—pursuant to the
statute—when they had never been issued a California
driver’s license, even if they had a license from another
jurisdiction.

    On January 27, 2011, a County deputy sheriff stopped a
truck driven by Rafael Mateos Sandoval for a minor traffic
infraction. Upon learning that Sandoval did not have a
California driver’s license, the deputy sheriff decided to
impound his truck under section 14602.6, even though
Sandoval had a valid driver’s license from Mexico and his
friend had a California driver’s license and offered to take
possession of the vehicle. Sandoval sought to regain
possession of his truck, but the officer conducting the storage
hearing denied Sandoval’s request, on the basis that his
license was invalid for California residents and that the tow
and storage was authorized by state law and local policy.
Sandoval appealed, but County officials again denied his
request, stating that “the tow and impound . . . were done
legally and within policy.” Sandoval then filed a complaint
with the Sheriff’s office, and that office again affirmed that
“the deputies acted properly, in accordance with state laws
and our [Sonoma County Sheriff’s Office] policies.”
Sandoval did not regain possession of his vehicle until the
            SANDOVAL V. CITY OF SANTA ROSA                   9

30 days expired, when he paid the storage fees and a friend
with a California driver’s license took possession of the
truck.

    Officials in the City of Santa Rosa adopted the same
interpretation as the County, and impounded vehicles when
the drivers had never been issued a California driver’s
license. On September 1, 2011, Santa Rosa police officers
stopped Simeon Ruiz at a checkpoint, where they learned
that he did not have a California driver’s license. Although
Ruiz had an expired Mexico driver’s license and a friend
with a valid California driver’s license who could have taken
possession of the vehicle, the officers decided to impound
Ruiz’s vehicle under section 14602.6. Ruiz unsuccessfully
attempted to have his truck returned the following day, and
the official conducting his storage hearing later denied his
request after being shown Ruiz’s Mexico driver’s license.
Ruiz did not regain possession of his vehicle until the
30 days expired and he paid the storage fees.

     Sandoval and Ruiz sued the County and City asserting
claims under 42 U.S.C. § 1983 and the California Bane Act,
Cal. Civil Code § 52.1, for the alleged violation of their
Fourth Amendment rights. Early in the case, the parties
stipulated to a determination of whether the City’s actions
violated Ruiz’s Fourth Amendment rights, assuming the
initial seizure was lawful. The district court granted
summary judgment to Ruiz, holding that the 30-day
impound of his vehicle was unreasonable and therefore
unconstitutional. The district court held in a later order that
the impound of Sandoval’s vehicle was also unreasonable,
and granted summary judgment to him as well.

   Sandoval and Ruiz then sought to certify a class, with
themselves as class representatives, for all individuals who
had their vehicles impounded without a warrant by the
10          SANDOVAL V. CITY OF SANTA ROSA

County and City for driving without having been issued a
California driver’s license. They also sought to certify
subclasses for individuals who had been issued foreign
licenses. The district court denied class certification, holding
that the classes were numerous but the subclasses were not,
and that the plaintiffs had failed to show commonality and
typicality for their proposed classes.

    Sandoval and Ruiz also sought to hold the County and
City liable for money damages as the final policymakers
who caused the constitutional violations. The defendants
opposed, arguing that section 14602.6 permits impoundment
when the driver has never been issued a California driver’s
license, and that they could not be liable for enforcing state
law. The district court concluded that section 14602.6 did
not permit impoundment for drivers who had previously
been issued foreign driver’s licenses, and that the
municipalities’ policies interpreting section 14602.6 to do
so—contrary to the law—thus caused the constitutional
violations.

    Sandoval and Ruiz also sought summary judgment on
their state law claims, arguing that the Fourth Amendment
violations established Bane Act liability. The County and
City also moved for summary judgment, arguing that the
constitutional violations were not sufficiently egregious for
liability to attach. The district court concluded that the Bane
Act requires threats, intimidation, or coercion apart from that
inherent in the seizure, and, finding none in this case, granted
summary judgment to the defendants. The district court
entered final judgment against the County and City for
approximately $4,000 each.

    The County appeals, arguing that the district court erred
by concluding that it violated the Fourth Amendment and by
holding it liable as a final policymaker. The City appeals,
            SANDOVAL V. CITY OF SANTA ROSA                   11

asserting the same arguments. The plaintiffs cross-appeal,
asserting that the district court abused its discretion by
denying class certification and erred by granting summary
judgment to the defendants on their Bane Act claims.

                              II.

    We review summary judgment de novo. Szajer v. City of
Los Angeles, 632 F.3d 607, 610 (9th Cir. 2011). “We review
de novo an ultimate holding that there was, or was not, a
seizure in violation of the fourth amendment.” Martinez v.
Nygaard, 831 F.2d 822, 826 (9th Cir. 1987). We review
summary judgment on a Monell claim de novo. Truth v. Kent
Sch. Dist., 542 F.3d 634, 641 (9th Cir. 2008), overruled on
other grounds by Los Angeles Cty. v. Humphries, 562 U.S.
29, 33–34 (2010).

    We review the denial of class certification for abuse of
discretion. Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1164
(9th Cir. 2014). “A class certification order is an abuse of
discretion if the district court applied an incorrect legal rule
or if its application of the correct legal rule was based on a
‘factual finding that was illogical, implausible, or without
support in inferences that may be drawn from the facts in the
record.’ ” Id. (quoting Leyva v. Medline Indus. Inc., 716 F.3d
510, 513 (9th Cir. 2013)). We review summary judgment on
state law claims de novo. Aerotec Int’l, Inc. v. Honeywell
Int’l, Inc., 836 F.3d 1171, 1177 (9th Cir. 2016).

                              III.

    42 U.S.C. § 1983 creates a claim for parties who suffer a
violation of their federal rights by a person acting under
color of state law. To prevail on a section 1983 claim based
on the Fourth Amendment, a plaintiff must show that the
state actor’s conduct was an unreasonable search or seizure.
12          SANDOVAL V. CITY OF SANTA ROSA

Mendez v. Cty. of Los Angeles, 897 F.3d 1067, 1074–75 (9th
Cir. 2018). Moreover, where the plaintiff seeks to hold a
municipality liable, the plaintiff must show that the Fourth
Amendment violation was caused by the municipality’s
policy, custom or usage. Monell v. Dep’t of Soc. Servs. of
City of New York, 436 U.S. 658, 691 (1978). The County and
City argue that the district court erred in both decisions
because the warrantless impounds did not violate the Fourth
Amendment and, even if they did, because the municipalities
were only enforcing state law. We address each argument in
turn.

                            A.

    The Fourth Amendment protects “[t]he right of the
people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures.” U.S.
Const. Amend. IV. We have previously held that 30-day
impounds under section 14602.6 are seizures for Fourth
Amendment purposes. Brewster v. Beck, 859 F.3d 1194,
1196–97 (9th Cir. 2017). Accordingly, the only issue in this
case is whether the impounds here were “reasonable” under
the Fourth Amendment.

    Generally, “[a] seizure conducted without a warrant is
per se unreasonable under the Fourth Amendment — subject
only to a few specifically established and well-delineated
exceptions.” Id. at 1196 (quoting United States v. Hawkins,
249 F.3d 867, 872 (9th Cir. 2001)). The parties do not
dispute that neither the County nor City officials who
impounded the plaintiffs’ vehicles had warrants authorizing
the impound, so we begin from the premise that the
impounds were unreasonable. We then examine whether any
“specifically established and well-delineated exceptions” to
the warrant requirement apply that would make the
impounds reasonable. See id.
            SANDOVAL V. CITY OF SANTA ROSA                  13

    The County argues that such an exception exists because
we should categorically balance California’s interest in
deterring unlicensed drivers against drivers’ interests in
maintaining possession of their vehicles. But as explained in
Brewster, the state’s interest in keeping unlicensed drivers
off the road is governed by the “community caretaking”
exception, which permits government officials to remove
vehicles from the streets when they “jeopardize public safety
and the efficient movement of vehicular traffic.” Id. (quoting
United States v. Cervantes, 703 F.3d 1135, 1141 (9th Cir.
2012)). Whether this exception applies turns on the facts and
circumstances of each case. Miranda v. City of Cornelius,
429 F.3d 858, 864 (9th Cir. 2005). Accordingly, the
community caretaking exception does not categorically
permit government officials to impound private property
simply because state law does. See id. (“[T]he decision to
impound pursuant to authority of a city ordinance and state
statute does not, in and of itself, determine the
reasonableness of the seizure under the Fourth
Amendment”).

    Moreover, the County’s framing of the issue is incorrect.
Even if we were to balance California’s interest against all
California driver’s interests, as is sometimes appropriate, see
Hudson v. Palmer, 468 U.S. 517, 538 (1984) (O’Connor, J.,
concurring), the County would still be wrong to rely on a
deterrence or administrative penalty rationale to support
California’s interests. See Brewster, 859 F.3d at 1196 (“The
exigency that justified the seizure vanished once the vehicle
arrived in impound and Brewster showed up with proof of
ownership and a valid driver’s license”); Miranda, 429 F.3d
at 866 (“The need to deter a driver’s unlawful conduct is by
itself insufficient to justify a tow under the ‘caretaker’
rationale”). Whatever force those rationales may have in the
forfeiture context, where a court approves the deprivation,
14          SANDOVAL V. CITY OF SANTA ROSA

see Bennis v. Michigan, 516 U.S. 442, 452 (1996), they do
not permit the continued warrantless seizure of a vehicle
once the community caretaking function is discharged.
Miranda, 429 F.3d at 866. The County having failed to raise
any other reason why the warrantless impound of Sandoval’s
vehicle might satisfy the Fourth Amendment, we hold that
the district court did not err in granting summary judgment
to Sandoval on this issue.

     The City relies on similar arguments, which we likewise
reject as foreclosed by our case law. See Brewster, 859 F.3d
at 1196–97; Miranda, 429 F.3d 864–66. The City comes
closer to the mark with its argument that, even if section
14602.6 impounds are not per se reasonable, the impound of
Ruiz’s truck in particular did not violate the Fourth
Amendment. As we intimated in Brewster, a prolonged
seizure may not violate the Fourth Amendment if the
government retains justification for the seizure after the
initial justification dissipates. See 859 F.3d at 1197 (“A
seizure is justified under the Fourth Amendment only to the
extent that the government’s justification holds force.
Thereafter, the government must cease the seizure or secure
a new justification”); see also United States v. Sullivan,
797 F.3d 623, 634–35 (9th Cir. 2015) (concluding that 21-
day warrantless seizure was reasonable under the totality of
the circumstances). Thus, the impoundment of Ruiz’s
vehicle might nonetheless be reasonable if the City had a
justification for continuing to seize the vehicle once it was
safely towed.

    The City’s argument fails, however, because no such
justification exists. Once Ruiz was able to provide a licensed
driver who could take possession of the truck, the City’s
community caretaking function was discharged. Cf.
Brewster, 859 F.3d at 1196 (“The exigency that justified the
             SANDOVAL V. CITY OF SANTA ROSA                   15

seizure vanished once the vehicle arrived in impound and
Brewster showed up with proof of ownership and a valid
driver’s license”). The City argues that its continued
possession was necessary because Ruiz did not have a valid
driver’s license. But, even if Ruiz could not have driven his
vehicle on California’s roads, he could have lent the truck to
a friend, sold the truck, used it for storage, or taken any other
innumerable possible actions that a property owner can
lawfully take with his or her property. The City has not
provided us with any reason that a government may
warrantlessly interfere with private possessory interests in
this way, beyond its general argument that such impounds
are justified as a deterrent or penalty. Because we reject
those arguments, at least on the facts of this case, the district
court did not err by entering summary judgment in favor of
Ruiz.

                               B.

    A municipality cannot be held vicariously liable under
section 1983 for the actions of its officers. Monell, 436 U.S.
at 691. Instead, a plaintiff who claims to be injured by a
municipality’s unconstitutional actions must show that those
actions constituted government policy. Id. The district court
held that the County and City had a policy of impounding
vehicles for 30 days that caused the Fourth Amendment
violations, and thus that Monell liability attached.

    On appeal, the County and City do not dispute that they
had a policy of impounding vehicles for 30 days when the
drivers had never been issued a California driver’s license.
Instead, they argue that the 30-day impounds were mandated
by state law, and that they cannot be liable under section
1983 for enforcing state law. However, California Vehicle
Code § 310 defines “driver’s license” as “a valid license to
drive the type of motor vehicle or combination of vehicles
16           SANDOVAL V. CITY OF SANTA ROSA

for which a person is licensed under this code or by a foreign
jurisdiction.” California Vehicle Code § 100 provides:
“Unless the provision or context otherwise requires, these
definitions shall govern the construction of this code.”
Accordingly, a driver who has been issued a driver’s license
in a foreign jurisdiction for the type of vehicle seized has not
driven that vehicle “without ever having been issued a
driver’s license,” and section 14602.6 does not authorize
impounding their vehicles. The impoundment of plaintiffs’
vehicles was thus not caused by state law, but by the
defendants’ policies of impounding vehicles when the driver
had never been issued a California driver’s license. The
district court did not err by granting summary judgment to
the plaintiffs on this issue.

     The City argues at great length that section 14602.6
applies to any driver who has never been issued a California
driver’s license. But the City’s arguments cannot overcome
the plain language of section 310, which includes licenses by
a foreign jurisdiction. See People v. Watson, 171 P.3d 1101,
1104 (Cal. 2007) (“We begin with the plain language of the
statute, affording the words of the provision their ordinary
and usual meaning and viewing them in their statutory
context, because the language employed in the Legislature’s
enactment generally is the most reliable indicator of
legislative intent”). Moreover, conspicuously absent from
the City’s briefs are any California court decisions applying
its definition, which would change our analysis. See Ryman
v. Sears, Roebuck & Co., 505 F.3d 993, 994 (9th Cir. 2007)
(“[W]hen . . . a federal court is required to apply state law,
and . . . there is no relevant precedent from the state’s highest
court, but . . . there is relevant precedent from the state’s
intermediate appellate court, the federal court must follow
the state intermediate appellate court decision unless the
federal court finds convincing evidence that the state’s
             SANDOVAL V. CITY OF SANTA ROSA                    17

supreme court likely would not follow it” (emphasis in
original)). In fact, at least one California court has stated that
the district court’s interpretation may have merit. Thompson
v. City of Petaluma, 231 Cal. App. 4th 101, 110 (2014).

    Given the plain meaning of section 14602.6, the
County’s argument that state law caused the violation of
Sandoval’s rights is without merit. We thus need not decide
whether the County’s and City’s policies of towing pursuant
to section 14602.6 could have given rise to liability under
Monell even if the statute had authorized the impoundment
of the plaintiffs’ vehicle. See Evers v. County of Custer,
745 F.2d 1196, 1203 (9th Cir. 1984) (upholding Monell
liability over county’s argument that “it was merely acting
according to state law, rather than carrying out County
policy,” because policy was discretionary); see also
California Highway Patrol v. Superior Court, 162 Cal. App.
4th 1144, 1148 (2008) (interpreting section 14602.6 as
making impoundment discretionary).

    The County additionally argues that the district court
erred because it failed to find that the County was
deliberately indifferent to Sandoval’s Fourth Amendment
rights. We have reviewed the record of the County’s motion
before the district court and it does not appear that this
argument was presented. As such, this issue is forfeited. See
United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.
1991) (“Issues not presented to the trial court cannot
generally be raised for the first time on appeal”).

                               IV.

   Federal Rule of Civil Procedure 23(a) provides that
members of a class may sue as representatives for that class,
but only if four requirements are satisfied: numerosity,
commonality, typicality, and adequacy. Commonality
18          SANDOVAL V. CITY OF SANTA ROSA

requires the plaintiff to show that the class members’ claims
“depend upon a common contention . . . of such a nature that
it is capable of classwide resolution—which means that
determination of its truth or falsity will resolve an issue that
is central to the validity of each one of the claims in one
stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350
(2011). The test for typicality “is whether other members
have the same or similar injury, whether the action is based
on conduct which is not unique to the named plaintiffs, and
whether other class members have been injured by the same
course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d
497, 508 (9th Cir. 1992) (quoting Schwartz v. Harp,
108 F.R.D. 279, 282 (C.D. Cal. 1985)). The district court
declined to certify plaintiff’s proposed classes for lack of
commonality and typicality.

     “We review a district court’s class certification for abuse
of discretion.” Sali v. Corona Reg’l Med. Ctr., __ F.3d __
No. 15-56460, 2018 WL 6175617, at *3 (May 3, 2018), as
amended Nov. 27, 2018 (quoting Parra v. Bashas’, Inc.,
536 F.3d 975, 977 (9th Cir. 2008)). “A district court
applying the correct legal standard abuses its discretion only
if it (1) relies on an improper factor, (2) omits a substantial
factor, or (3) commits a clear error of judgment in weighing
the correct mix of factors.” Id. (internal quotation marks and
citation omitted). We conclude that the district court did not
abuse its discretion.

    The plaintiffs argue that because warrantless seizures are
per se unreasonable, every member of their proposed classes
could establish liability solely because their vehicles were
impounded for 30 days. The plaintiffs thus argue that the
district court committed a legal error requiring reversal. But,
as this opinion makes clear, a 30-day impound does not
necessarily violate the Fourth Amendment. Instead, such a
            SANDOVAL V. CITY OF SANTA ROSA                   19

prolonged seizure is only unconstitutional when it continues
in the absence of a warrant or any exception to the warrant
requirement. See Brewster, 859 F.3d at 1197. Thus, the
district court correctly concluded that members of the
proposed classes would not be able to establish a Fourth
Amendment violation based solely on the 30-day impound.
The district court then weighed whether class certification
would be appropriate in light of the facts that (1) the
plaintiffs had licensed drivers who were able to pick up their
cars, whereas other drivers may not have, (2) the plaintiffs
were forced to wait the full 30 days, whereas other drivers
may not have been, and (3) that other plaintiffs may have
never been licensed in a foreign jurisdiction, whereas
plaintiffs were, and concluded that the plaintiffs were
atypical. This determination does not reflect legal error or a
“clear error in judgment,” and the plaintiffs do not argue that
the district court failed to appropriately consider the relevant
factors. See Sali, 2018 WL 6175617, at *3. The district court
therefore did not abuse its discretion by finding the plaintiffs
atypical. In light of this conclusion, we need not reach
whether the district court erred by determining the plaintiffs’
proposed class lacked commonality.

                              V.

    The California Bane Act creates a cause of action against
a person if that person “interferes by threat, intimidation, or
coercion . . . with the exercise or enjoyment by any
individual or individuals of rights secured by the
Constitution or laws of the United States.” Cal. Civ. Code
§ 52.1. The California Supreme Court has not definitively
interpreted the elements of this claim, and both we and the
California Courts of Appeal have struggled to articulate
clearly when Bane Act liability attaches. Compare Lyall v.
City of Los Angeles, 807 F.3d 1178, 1196 (9th Cir. 2015)
20          SANDOVAL V. CITY OF SANTA ROSA

(concluding that plaintiff in search and seizure case must
allege coercion apart from that inherent in detention); Allen
v. City of Sacramento, 234 Cal. App. 4th 41, 69 (2015)
(same), with Reese v. Cty. of Sacramento, 888 F.3d 1030,
1044 (9th Cir. 2018) (holding that plaintiff must allege
specific intent to violate arrestee’s rights); Cornell v. City &
Cty. of San Francisco, 17 Cal. App. 5th 766, 801–02 (2017)
(same). In this case, the district court denied the plaintiffs’
motion for summary judgment and granted the City’s and
County’s because the plaintiffs failed to identify any threats,
intimidation, or coercion apart from the coercion inherent in
storing their vehicles, following our decision in Lyall.

    As a straightforward application of Lyall, the district
court did not err. But after the briefs were filed in this case,
we decided Reese v. County of Sacramento, which
substantially clarified the legal standard to be applied in a
Bane Act claim. In that case, the district court granted
summary judgment to police defendants after they shot the
plaintiff in his home. 888 F.3d at 1035–36. The district court,
like the district court here, did so by applying the rule that
there must be a showing of coercion independent from the
coercion inherent in the Fourth Amendment violation itself.
Id. at 1042. We reversed, concluding that Lyall’s
independent coercion rule only applies when the plaintiff
shows that the defendant negligently violated the plaintiff’s
constitutional rights, and that the coercion inherent in a
Fourth Amendment violation could support a Bane Act
claim if the coercion occurred with “specific intent to violate
the arrestee’s right to freedom from unreasonable seizure.”
Id. at 1043, 1044 n.5 (quoting Cornell, 17 Cal. App. 5th at
801).

    Reese requires us to hold that the district court erred to
the extent it concluded that the plaintiffs were required to
            SANDOVAL V. CITY OF SANTA ROSA                  21

show “transactionally independent” threats, intimidation, or
coercion separate from the Fourth Amendment violation. See
id. at 1043. Nonetheless, the district court correctly denied
the plaintiffs’ motion for summary judgment because the
plaintiffs are incorrect that proving a Fourth Amendment
violation vicariously triggers Bane Act liability. Instead,
proving a Bane Act claim here requires specific intent to
violate protected rights, meaning the plaintiffs must have
shown that the County and City impounded their vehicles
with specific intent to violate their Fourth Amendment
rights. See id. at 1043–44. Plaintiffs did not demonstrate that
they were entitled to summary judgment on this point.

    Turning to the district court’s summary judgment in
favor of the defendants, the undisputed facts show that the
defendants violated the plaintiff’s Fourth Amendment rights.
The defendants were therefore required to demonstrate that
there was no dispute of material fact as to specific intent if
they were to prevail. The specific intent inquiry for a Bane
Act claim is focused on two questions: First, “[i]s the right
at issue clearly delineated and plainly applicable under the
circumstances of the case,” and second, “[d]id the defendant
commit the act in question with the particular purpose of
depriving the citizen victim of his enjoyment of the interests
protected by that right?” Cornell, 17 Cal. App. 5th at 803
(alterations omitted). So long as those two requirements are
met, specific intent can be shown “even if the defendant did
not in fact recognize the unlawfulness of his act” but instead
acted in “reckless disregard” of the constitutional right. Id.
(alteration omitted).

    If there was no dispute of material fact that the right was
not clearly delineated and plainly applicable, or that the
defendants lacked the particular purpose of depriving the
plaintiffs of their protected interests, we may affirm the
22          SANDOVAL V. CITY OF SANTA ROSA

district court’s summary judgment on this alternative
ground. See Arpin v. Santa Clara Valley Transp. Agency,
261 F.3d 912, 919 (9th Cir. 2001) (“[S]ummary judgment
may be affirmed on any ground supported in the record,
including reasons not relied upon by the district court”).

    We conclude that the plaintiffs’ right was not clearly
delineated and plainly applicable in this case. At a broad
level of generality, it is of course indisputable that the right
to be free from warrantless seizures of personal property is
well-established and clearly delineated. But the California
Court of Appeal has indicated that we must look to whether
there is anything “vague or novel about [the application of
the right] under the circumstances of this case.” Cornell,
17 Cal. App. 5th at 803. Under the circumstances of this
case, it was legally unclear whether the 30-day impounds
were “seizures” at all within the meaning of the Fourth
Amendment until we issued our decision in Brewster in
2017. The plaintiffs’ vehicles were impounded in 2011, well
before this date, and at that point the County and City could
not have had the requisite specific intent to violate the
plaintiffs’ Fourth Amendment rights. See Alviso v. Sonoma
Cty. Sheriff’s Dep’t, 186 Cal. App. 4th 198, 214 (2010)
(rejecting the claim that Brewster validated). The district
court therefore did not err by granting summary judgment to
the defendants.

     AFFIRMED.
            SANDOVAL V. CITY OF SANTA ROSA                   23

WATFORD, Circuit Judge, concurring:

     I recognize that the Fourth Amendment analysis in this
case is controlled by Brewster v. Beck, 859 F.3d 1194 (9th
Cir. 2017), a decision I joined. After giving the matter
further consideration, I am now of the view that we reached
the right result in Brewster but for the wrong reason.
California Vehicle Code § 14602.6 is constitutionally
deficient not because it runs afoul of the Fourth Amendment,
as we held in Brewster, but because the post-seizure hearing
it affords does not comply with the Due Process Clause of
the Fourteenth Amendment.

    The Fourth Amendment does, of course, have something
to say about the government’s ability to seize your car
without a warrant and keep it for 30 days. As we noted in
Brewster, however, the initial warrantless seizure authorized
under § 14602.6 will seldom raise any Fourth Amendment
concerns on its own. Id. at 1196. The statute is typically
invoked when a police officer pulls a car over and arrests the
driver for driving on a suspended or revoked license, or
without having been licensed at all. In that scenario, the
officer will usually be justified in seizing the vehicle without
a warrant under the community caretaking exception
because the vehicle must be removed from the roadway and
the driver obviously can’t drive it back home himself.

    The doctrinal leap we took in Brewster was to hold that
a vehicle remains “seized,” within the meaning of the Fourth
Amendment, even after being impounded. That meant the
city had to offer a valid Fourth Amendment justification both
for its decision to impound the vehicle in the first place and
for its continued retention of the vehicle without a warrant.
We held that the community caretaking exception justified
the initial warrantless impoundment, but once the vehicle
had been removed from the roadway, that exception no
24          SANDOVAL V. CITY OF SANTA ROSA

longer sufficed. The city therefore had to offer a “new
justification” for holding onto the vehicle, which it simply
failed to do. Id. at 1197.

    I no longer view Brewster’s holding that the Fourth
Amendment seizure continued throughout the 30-day
impoundment period as correct.                  Under certain
circumstances, the concept of a continuing seizure may
fairly describe the government’s retention of property. But
a seizure requires “some meaningful interference with an
individual’s possessory interests in that property.” Soldal v.
Cook County, 506 U.S. 56, 61 (1992). So if you don’t have
a valid possessory interest in property, it can’t be seized from
you for Fourth Amendment purposes. In my view, that is
the effect of § 14602.6: It deprives the owner of a valid
possessory interest in her vehicle by authorizing a temporary
30-day civil forfeiture of that interest. A valid forfeiture of
one’s possessory interest in property ends a Fourth
Amendment seizure, just as a criminal conviction ends a
Fourth Amendment seizure of the person. See Manuel v.
City of Joliet, 137 S. Ct. 911, 920 n.8 (2017). Once the
forfeiture imposed by § 14602.6 is upheld, the government
does not need to obtain a warrant authorizing the continued
retention of the vehicle. The forfeiture determination itself
grants such authorization.

    The real question, which we did not address in Brewster,
is whether the forfeiture authorized by § 14602.6 is
constitutionally valid. 859 F.3d at 1196 n.2, 1197. I think it
is. Deterring unlawful conduct is a permissible objective of
forfeiture statutes. See Bennis v. Michigan, 516 U.S. 442,
452 (1996). Section 14602.6 is designed to deter those who
are caught driving without a license from engaging in that
conduct again, and to deter others who lack a valid license
from driving in the first place. A state legislature could
            SANDOVAL V. CITY OF SANTA ROSA                 25

rationally conclude that you will be less likely to drive
without a license if you know that, in addition to any other
penalties that may be imposed, you can lose possession of
your car for 30 days if you get caught.

    Section 14602.6 appears to withstand the principal
constitutional objections that might be interposed. There is
a tight nexus between the property to be forfeited and the
underlying wrongdoing involved (driving without a valid
license), so we need not confront the outer limits of the
government’s authority to impound property as a means of
deterring misconduct unrelated to that property. The nature
of the deprivation (dispossession for 30 days) is not
disproportionate to the seriousness of the underlying
wrongdoing, so we don’t face the concerns that might be
raised if the statute authorized permanent forfeiture of title
to the vehicle. And the statute has built-in protections that
allow “innocent owners” to reclaim their vehicles without
having to suffer the 30-day impound. See Cal. Vehicle Code
§ 14602.6(d), (f).

    If § 14602.6 clears these constitutional hurdles, no work
remains for the Fourth Amendment to do. So long as there
is probable cause to believe the vehicle is subject to
forfeiture, it may be impounded without a warrant, whether
or not the community caretaking exception applies. See
Florida v. White, 526 U.S. 559, 561 (1999). Fourth
Amendment concerns could arise if an owner were not
afforded a prompt hearing at which to contest the validity of
the temporary forfeiture, given the relatively brief
impoundment period. See Krimstock v. Kelly, 306 F.3d 40,
54 (2d Cir. 2002). But the statute addresses those concerns
by requiring prompt notice to the owner and by providing
the right to a hearing within two days of making the request.
Cal. Vehicle Code §§ 14602.6(a)(2), (b), 22852(b), (c).
26           SANDOVAL V. CITY OF SANTA ROSA

Because that time frame is sufficiently short, little would be
accomplished by requiring the government to obtain a
warrant pending the final forfeiture decision. The owner will
know within a matter of days whether the vehicle is subject
to forfeiture, and that determination will be made following
an adversarial hearing at which she can contest the
government’s evidentiary showing.

    Section 14602.6 does suffer from one constitutional
deficiency, which I alluded to at the outset. When the
government seeks to obtain property through forfeiture, it
must comply not only with the demands of the Fourth
Amendment but also with those of the Due Process Clause.
United States v. James Daniel Good Real Property, 510 U.S.
43, 52 (1993). Section 14602.6 provides the right to a
prompt hearing to contest the impoundment, but this hearing
may be conducted by an officer or employee of the police
department responsible for seizing the vehicle. Cal. Vehicle
Code § 22852(c). Due process does not demand a full-
blown jury trial in this context, but it surely entitles an owner
to a hearing before a neutral decision-maker. See Goldberg
v. Kelly, 397 U.S. 254, 271 (1970). The plaintiff in Brewster
did not receive such a hearing, and neither did the plaintiffs
in this case. That fact alone renders the impoundment of
their vehicles unlawful.